IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    ROUENA KONKIEL and                  )
    SHANNON TRUITT,                     )
                                        )
          Defendants-Below/Petitioners, )
                                        )
          v.                            )          C.A. No. S21A-11-005 MHC
                                        )
    VAN GABRIEL TERLEMEZIAN, )
    a.k.a. VAN GABRIEL                  )
                       1
    TERLEMAZIAN,                        )
                                        )
          Plaintiff-Below/Respondent.   )

                                OPINION AND ORDER
                                Submitted: March 15, 2022
                                 Decided: March 21, 2022

         Upon Consideration of Petitioners’ Complaint for Writ of Certiorari,
        GRANTED. Decision of the Justice of the Peace Court is VACATED
                               and REMANDED.

Emery Abdel-Latif, Esquire, Gonser and Gonser, P.A., Wilmington, Delaware.
Attorney for Defendants-Below/Petitioners.

Paul G. Enterline, Esquire, Georgetown, Delaware. Attorney for Plaintiff-Below/
Respondent.



CONNER, J.


1
 The notice of appeal identifies the Plaintiff-Below/Respondent as “Van Gabriel
Terlemezian.” Documents in the Justice of the Peace Court record refer to the Plaintiff-
Below/Respondent as “Van Gabriel Terlemazian.”
                                   INTRODUCTION
(1)             This case stems from a residential landlord-tenant dispute in Sussex

      County, Delaware. Presently, Defendants-Below/Petitioners Rouena Konkiel

      and Shannon Truitt (“Petitioners”) seek an order from this Court vacating the

      decision of the Justice of the Peace Court (the “JP Court”) granting summary

      possession of a rental unit to Plaintiff-Below/Respondent Van Gabriel

      Terlemezian, a.k.a. Van Gabriel Terlemazian2 (“Respondent”) and remanding

      the case for a trial. Petitioners’ primary contention is that the JP Court’s failure

      to conduct a jury trial deprived Petitioners of their statutory rights under 25 Del.

      C. § 5710. For the reasons set forth below, the writ of certiorari is GRANTED.

      The JP Court’s August 6, 2021, order is VACATED. This matter is

      REMANDED for further proceedings consistent with this order.



               FACTUAL AND PROCEDURAL BACKGROUND

(2)             On October 7, 2020, Respondent informed Petitioners in writing that

      Petitioners had sixty days to vacate the residential rental unit located at 18916

      Shingle Point Road, Georgetown, Delaware (the “Property”) because the




2
    Supra.
                                              2
      Property was listed for sale.3 The lease expired and Petitioners failed to vacate

      the Property.4

(3)             On October 23, 2020, Respondent filed an action in the JP Court

      seeking summary possession of the Property.5 Petitioners filed a counterclaim

      on May 11, 2021, which contained contentions including that Respondent’s

      notice of termination of the lease was retaliatory.6

(4)             On August 3, 2021, Respondent filed a motion for summary judgment

      in JP Court on the issue of possession of the Property.7 On August 5, 2021, the

      JP Court held a conference at which the summary judgment motion was

      presented.8 The next day, or three days after the filing of the motion for

      summary judgment, the JP Court issued an order granting Respondent’s motion

      for summary judgment on the possession issue and set the retaliatory

      counterclaim for a trial at a date to be determined.9

(5)             Petitioners then filed an appeal to a three-judge panel in the JP Court

      pursuant to 25 Del. C. § 5717. While the appeal to the three-judge panel was




3
  Terlemazian v. Konkiel, Del. J.P., C.A. No. JP17-20-004160, Martin, J. (Nov. 12, 2021), at 2
[hereinafter JP Appeal Opinion at --].
4
  Id.
5
  Id.
6
  Id.
7
  Pet’rs Compl. Writ of Mand., E-File 66861578, Ex. A.
8
  Pet’rs Compl. Writ of Cert., E-File 67115730, Ex. B at 4.
9
  Terlemazian v. Konkiel, Del. J.P., C.A. No. JP17-20-004160, Wood, J. (Aug. 6, 2021).
                                               3
      pending, Petitioners filed a complaint in this Court for a writ of mandamus.10

      On September 17, 2021, the Court dismissed that complaint and explained that

      mandamus is not a proper remedy in an interlocutory matter that can be

      subsequently reviewed on appeal.11

(6)             In November 2021, the three-judge JP Court panel considered a new

      summary possession motion filed by Respondent.12 On November 12, 2021, the

      panel entered an order granting possession of the rental property to

      Respondent.13

(7)             On November 22, 2021, Petitioners filed a notice of appeal and

      petitioned this Court for a writ of certiorari (the “Petition”).14 Two days later,

      Respondent filed a motion to dismiss for failure to state a claim.15 On December

      13, 2021, Petitioners filed a response to Respondent’s motion to dismiss.16 Oral

      argument was held on December 17, 2021, and thereafter the Court requested

      additional items from the parties.




10
   Pet’rs Compl. Writ of Mand., E-file 66861578.
11
   Mot. Hr’g Tr., Sept. 17, 2021, 3:2–4:22, E-File 66951762; Williams v. Marvel, 158 A.2d 486,
486 (Del. 1960).
12
   See JP Appeal Opinion at 3.
13
   See Id. at 2-3.
14
   Pet’rs Compl. Writ of Cert., E-File 67115730.
15
   Pl. Mot. to Dismiss, E-File 66882951.
16
   Pet’rs Resp. Mot. to Dismiss, E-File 67164437.
                                               4
                               PARTY CONTENTIONS

(8)              In addition to the aforementioned argument advanced by the

      Petitioners regarding a statutory right to a jury trial under the Residential

      Tenant-Landlord Code (the “Code”),17 Petitioners also contend that the JP

      Court’s grant of summary judgment was inappropriate because neither the Code

      nor the JP Court Civil Rules reference summary judgment.

(9)              Respondent seeks dismissal of Petitioners’ complaint for a writ of

      certiorari for failure to state a claim pursuant to Superior Court Civil Rule

      12(b)(6). Respondent first argues that the complaint should be dismissed as

      premature because it was filed before the judgment below became enforceable.

      Respondent also contends that Petitioners failed to allege any error or injustice

      in the proceedings below because 25 Del. C. § 5710 requires a trial only when

      triable issues of fact are raised, and here there were no trailable issues of fact.




17
     25 Del. C. § 5710.
                                              5
                             STANDARD OF REVIEW

(10)           The Superior Court may issue a writ of certiorari to the JP Court

     pursuant to 10 Del. C. § 562.18 As a threshold matter, “the judgment below must

     be final, and there must be no other available basis for review.”19 If that initial

     hurdle can be cleared, this Court’s review is narrow. “While the common law

     writ of certiorari is available to correct errors on the face of the record, the

     General Assembly's intent would be frustrated by using that narrow review

     improperly to conduct the functional equivalent of traditional appellate review

     in Superior Court.”20

(11)            The Court’s review in this context is limited to “consider[ation of] the

     record to determine whether the lower tribunal exceeded its jurisdiction,

     committed errors of law, or proceeded irregularly.”21 An error of law occurs

     when the lower court “proceeded illegally or manifestly contrary to law.”22

     Irregular proceedings occur when the lower court “failed to create an adequate

     record for review.”23




18
   Maddrey v. Justice of Peace Court 13, 956 A.2d 1204, 1209 (Del. 2008); Munce v. Justice of
the Peace Court No. 14, 2019 WL 549581, at *2 (Del. Super. Feb. 8, 2019).
19
   Matter of Butler, 609 A.2d 1080, 1081 (Del. 1992).
20
   Maddrey, 956 A.2d at 1207 (italics removed).
21
   Christiana Town Ctr., LLC v. New Castle Cty., 865 A.2d 521, 2004 WL 2921830, at *2 (Del.
Dec. 16, 2004) (TABLE).
22
   Id. (quoting Woolley, Delaware Practice, Volume I, § 921).
23
   Id. (quoting Woolley, Delaware Practice, Volume I, § 923).
                                              6
                                     DISCUSSION

     A. The Judgment Below is Final

(12)           As an initial matter, it is clear that the judgment below is final. “The

     Code regulates all legal rights and remedies that stem from a residential rental

     agreement.”24 Under 25 Del. C. § 5701, the JP Court has jurisdiction over

     summary possession cases regarding real property. A party to the proceedings

     may appeal the JP Court’s initial judgment to a three-member panel made up of

     JP Court Officers, “which shall render final judgment . . . .”25 The Code

     provides no further appellate procedures for such cases.26

(13)           The Delaware Supreme Court has expressly held that the Superior

     Court does not have jurisdiction to hear appeals from the JP Court in summary

     possession of real property cases.27 In limited distinguishable circumstances, a

     judgment in a summary possession case may be appealable to the Court of

     Common Pleas,28 however it is clear that summary possession proceedings are

     not intended to be generally appealed beyond the three-justice panel.




24
   Metrodev Newark, LLC v. Justice of Peace Court No. 13, 2010 WL 939800, at *6 (Del. Super.
Feb. 18, 2010); 25 Del. C. § 5101(a).
25
   25 Del. C. § 5717(a) (emphasis added).
26
   See generally 25 Del. C. §§ 5101-5907.
27
   Capano Investments v. Levenberg, 564 A.2d 1130, 1131 (Del. 1989); Bomba's Rest. &
Cocktail Lounge, Inc. v. Lord De La Warr Hotel, Inc., 389 A.2d 766, 768-69 (Del. 1978).
28
   See Gibson v. N. Delaware Realty Co. Stoneybrook Townhomes, 1996 WL 453414, at *3 (Del.
Super. June 6, 1996).
                                             7
(14)           Here, after the initial judgment was entered, the three-member panel

     rendered judgment. Thus, there are no further avenues for review.



     B. The Statutory Right to a Jury Trial Under the Code

(15)           Section 5710 of the Code states, “[w]here triable issues of fact are

     raised, they shall be tried by the court.”29 While the language, “triable issues of

     fact,” is reminiscent of a summary judgment standard,30 the JP Court Civil

     Rules do not expressly provide for summary judgment.

(16)           It is conceivable that summary judgment in the JP Court may be

     permissible under JP Court Civil Rule 1.31 However, this Court is disinclined to

     espouse the soundness of such procedural practice when the time period

     between the filing and granting of the motion affords the nonmovant merely

     three days for filing a written response.32




29
   25 Del. C. § 5710.
30
   For example, the Delaware Supreme Court has used identical language in reviewing a grant of
summary judgment, see AeroGlobal Capital Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428,
443 (Del. 2005) (finding that “the Superior Court erred, as a matter of law, by granting summary
judgment in favor of the defendants because there was a triable issue of fact . . . .”) (emphasis
added).
31
   J.P. Civ. R. 1 reads in pertinent part, “[i]f no procedure is specifically prescribed by these
Rules, the Court may proceed in any lawful manner not inconsistent with the Rules of another
Delaware Court, statute, or administrative directive.”
32
   For instance, a motion for summary judgment in this Court must be “served at least 10 days
before the time fixed for the hearing.” Super. Ct. Civ R. 56(c).
                                                8
(17)             A party does not always have a statutory right to a trial under 25 Del.

      C. § 5710. It is apparent from a plain reading of the statute that a trial is

      required only when there is a triable issue of fact.

(18)             Unfortunately, irregular proceedings occurred in that the record is

      insufficient to conduct certiorari review of the JP Court’s decision to forego a

      trial. Normally, a trial would be required to establish the elements of summary

      possession (i.e. the parties had a lease, the lease expired, and proper notice to

      vacate the premise was provided).33 A trial would also provide the Petitioners

      an opportunity to contest that summary possession is appropriate. If the JP

      Court decides to award summary possession in lieu of a trial, the decision needs

      to be clear that the JP Court found there was no “triable issue of fact”

      necessitating a trial under § 5710. In order to determine there is no “triable issue

      of fact,” the court must rely on facts established through the discovery process,

      affidavit or stipulation. This is necessary for both due process and to create a

      proper record for review.

(19)             Here, the JP Court’s August 6, 2021, order failed to adequately

      explain its decision to grant summary possession without a trial. The JP Court

      precluded the possibility of a trial through the mechanism of summary

      judgment, but the court did not clearly conclude that it was doing so because


33
     See 25 Del. C. § 5702.
                                              9
      there was no triable issue of fact. In the JP Appeal Opinion Senior Justice

      Martin wrote that “[o]n August 17, 2021, the [Respondent] filed a Motion for

      Summary Judgment on the issue of possession. In considering this Motion and

      the [Petitioners]’ stipulation to the facts outlined in paragraphs 2b-2i, the Court

      found that there were no material facts in dispute on this issue.”34 However, at

      oral argument on December 17, 2021, counsel for Petitioners stated there were

      no stipulated facts presented to the court. Moreover, there are no stipulated facts

      in the record. Thus, it is unclear what facts the JP Court relied upon in rendering

      its decision, and how those facts were made part of the record.

(20)             Therefore, the JP Court proceeded irregularly in regard to its

      determination of whether a trial was required. This Court directs the JP Court to

      vacate and set aside the August 6, 2021, order in this case. This matter is

      remanded for further proceedings consistent with this order.



                                     CONCLUSION

(21)             The Court finds that the Justice of the Peace Court proceeded

      irregularly by failing to create an adequate record for review. Specifically, the

      August 6, 2021, order lacked a statement accounting for whether a “triable issue

      of fact” necessitated a trial under 25 Del. C. § 5710. Accordingly, Petitioners’


34
     JP Appeal Opinion at 3.
                                             10
   complaint for a writ of certiorari is GRANTED. The Court directs the Justice

   of the Peace Court to VACATE and set aside the August 6, 2021, order in this

   case. This matter is REMANDED for further proceedings consistent with this

   order.


IT IS SO ORDERED.




                                            /s/ Mark H. Conner
                                            Mark H. Conner, Judge



cc: Prothonotary




                                       11